FILED
                            NOT FOR PUBLICATION                              JAN 24 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-50550

              Plaintiff-Appellee,                D.C. No. 2:14-cr-00330-JAK

 v.
                                                 MEMORANDUM*
ANTONIO SANCHEZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                           Submitted January 18, 2017 **

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Antonio Sanchez appeals from the district court’s judgment and challenges

the 180-month sentence imposed following his guilty-plea conviction for

conspiracy to distribute and possess with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 846; distribution and possession with intent to distribute

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
methamphetamine, aiding and abetting, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A)(viii), and 18 U.S.C. § 2(a); and possession of a firearm in furtherance of

a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Sanchez contends that the district court erred by failing to consider evidence

of derivative entrapment and its resulting sentencing entrapment as a mitigating

factor to forego imposition of the five-year sentence for his section 924(c)

conviction. We disagree. Sanchez’s guilty plea waived any entrapment defense to

his conviction. See United States v. Lopez-Armenta, 400 F.3d 1173, 1175 (9th

Cir. 2005). Further, having suffered that conviction, Sanchez was subject to its

mandatory five-year consecutive sentence, and the district court had no authority to

depart below it. See 18 U.S.C. § 924(c)(1)(A)(i); United States v. Wipf, 620 F.3d
1168, 1170-71 (9th Cir. 2010) (substantial assistance and safety valve are the only

grounds for imposing a sentence below a mandatory minimum).

      AFFIRMED.




                                          2